Citation Nr: 1607989	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-34 699 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia (also referred to as high cholesterol, hypercholesterolemia and/or hypercholesterol, hereinafter "hyperlipidemia").

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for a transient ischemic attack (TIA), to include as secondary to in-service herbicide exposure. 

4.  Entitlement to service connection for a branch retinal arteriole occlusion, to include as secondary to in-service herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure.

6.  Entitlement to service connection for myelodysplasia, to include as secondary to in-service herbicide exposure.

7.  Entitlement to service connection for anemia, to include as secondary to in-service herbicide exposure.

8.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 through May 1970 with service in Vietnam from March 1969 through May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2010 (myelodysplasia, hypertension) and March 2013 (ischemic heart disease, TIA, anemia, hypercholesterolia, peripheral neuropathy of the bilateral upper and lower extremities) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board has recharacterized the Veteran's contentions as reflected on the title page of this decision to better reflect the Veteran's contentions.  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in December 2015.  A transcript of the hearing is associated with the claims file.  The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of held that 38 C.F.R. § 3.103(c) (2)(2011) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The issues of entitlement to service connection for TIA, branch retinal arteriole occlusion, hypertension, anemia, myodysplasia, and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hyperlipidemia is a laboratory finding and not a disability for which service connection may be granted.

2.  The preponderance of the evidence does not support a finding that the Veteran has a current diagnosis of ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperlipidemia have not been met. 38 U.S.C.A. §§ 101(16), 1110 (West 2015); 38 C.F.R. §§ 3.303, 4.1 (2015); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

2.  Service connection for ischemic heart disease is not warranted. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA duty to notify the Veteran.  In September 2009 and September 2011 letters issued prior to the initial decisions of the claims, respectively, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The letters included the additional notification requirements set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains the Veteran's service treatment records (STRs) and relevant post-service medical treatment records.  In light of the actions of the RO, and the specific request of the Veteran, the Board finds that all obtainable relevant records have been associated with the claims file.

Concerning the claim for service connection for ishemic heart disease, the Veteran was provided a VA examination in April 2012.  The examiner considered the Veteran's claim, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  The examiner was unable to provide a diagnosis of ischemic heart disease.  The reports of the examination suggest that all necessary observations were made.  Based on the foregoing, the Board finds the April 2012 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for ischemic heart disease.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim decided herein.

The record also contains clinical evidence that the Veteran has a current diagnosis of hyperlipidemia, diagnosed in the mid-1990s.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2), (3).  Given the basis for the Board's decision, a VA examination or opinion is not necessary.  38 C.F.R. § 3.159(c)(4).  Absent evidence of a current disability for which service connection can be granted, a remand for an examination would only result in unnecessarily delay this matter with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to matters in which the law, and not the evidence, is dispositive).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

Hyperlipidemia

The Veteran asserts entitlement to service connection for hyperlipidemia. 

The enumerated diseases under 38 C.F.R. § 3.309(e) do not include hyperlipidemia.  Indeed, VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

Despite the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The record on appeal includes the Veteran's service treatment records are negative for pertinent complaints or abnormalities, including hyperlipidemia.  At his May 1970 service discharge medical examination, the Veteran's examination was normal in all pertinent respects. 

An April 2012 VA examination diagnosed the Veteran with hyperlipidemia, since the mid-1990s.  

The evidence, however, does not show that the Veteran has any disability associated with his hyperlipidemia.  Hyperlipidemia, in and of itself, is a laboratory finding.  It is not a disease, injury, or disability for VA compensation purposes, even though it may be considered a risk factor in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The record in this case contains no evidence suggesting that hyperlipidemia causes the Veteran any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Although hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for the laboratory finding itself.  Again, there is no dispute that the Veteran has elevated hyperlipidemia.  The law simply does not provide benefits for elevated laboratory findings without a disability, so the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Ischemic heart disease

Service records show that the Veteran served in Vietnam from March 1969 through May 1970; as such, exposure to herbicides is conceded.

The service treatment records are negative for signs, symptoms, or diagnoses of ischemic heart disease.   The May 1970 service separation examination report reflects that the Veteran's heart and vascular system were normal.

Post-service, treatment records (private and VA) are absent a diagnosis of any ischemic heart disease.   

In April 2012, the Veteran underwent VA compensation and pension examination.  The VA examiner specifically indicated the Veteran did not have ischemic heart disease.  The Veteran was provided a diagnosis of hypertension, date of diagnosis mid-1990s; hyperlipidemia, date of diagnosis mid-1990s; and retinal arteriole occlusion, date of diagnosis, June 2011.  

The Board finds that service connection for ischemic heart disease is not warranted.  As reviewed above, the service treatment records do not establish the presence of any chronic heart disease while the Veteran was on active duty.  Significantly, the Veteran himself has not asserted at any time that he suffered an in-service incurrence of ischemic heart disease.  As such, the requirement that there be an in-service incurrence has not been met.  See Holton, supra.

Although the Veteran has claimed to have ischemic heart disease, the Board finds that his contentions are outweighed by the medical evidence of record.  Specifically, the April 2012 VA examiner reviewed the Veteran's medical records and concluded that the Veteran did not have ischemic heart disease.  As such, the requirement that there be current disability has also not been met.  See Holton, supra.  As such, service connection is not available for ischemic heart disease on either a direct or presumptive basis as secondary to herbicide exposure, as there is no current diagnosis of ischemic heart disease.

For the aforementioned reasons, service connection for ischemic heart disease is denied.


ORDER

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for ischemic heart disease is denied.
`


REMAND

Upon a review of the record, further evidentiary development is required prior to the adjudication of the Veteran's remaining service connection claims. 

The Veteran asserts entitlement to service connection for TIA, branch retinal arteriole occlusion, hypertension, anemia, myodysplasia, and bilateral upper and lower peripheral neuropathy of the extremities, to include as secondary to Agent Orange exposure.  

The Veteran has presumed exposure to herbicides as service in Vietnam is indicated on his DD-214.  The Veteran indicates diagnoses (or potential diagnoses) of TIA, retinal arteriole occlusion, hypertension, myeloplastic syndrome, anemia and peripheral neuropathy.  See April 2012 VA examination (diagnosis of hypertension, retinal arteriole occlusion and myeloplastic syndrome); private bone marrow aspirate report electronically signed on July 15, 2009 (diagnosis of refractory anemia with multilineage dysplasia); VA treatment record dated June 2, 2011 and May 2015 VA Agent Orange peripheral neuropathy review checklist (diagnosis of peripheral neuropathy); and VA optometry record dated April 23, 2013 (history of branch retinal artery occlusion from March 2011 and reviewed TIA/stroke symptoms with patient).  Although the Veteran reported doctors have not told him "absolutely" that exposure to Agent Orange caused any of the disabilities, it was discussed with the physicians.  See Board hearing transcript, p. 11.

Although a VA heart examination was provided in April 2012 and a VA Agent Orange peripheral neuropathy review checklist was provided in May 2015, nexus opinions were not provided between the Veteran's condition and service on a direct basis, including exposure to herbicides.  In light of the presumed exposure to herbicides, and current diagnoses identified above, the Board finds VA examinations and opinions must be provided to address the etiology of the above conditions.


Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination(s) to address the nature and etiology of the Veteran's TIA, branch retinal arteriole occlusion, hypertension, anemia, myodysplasia, and bilateral upper and lower peripheral neuropathy of the extremities.  The claims folder should be made available to the examiner for review.  The examiner should address the following request/inquiries: 

(i) Clearly identify all diagnoses, if any, regarding TIA, branch retinal arteriole occlusion, hypertension, anemia, myodysplasia, and peripheral neuropathy of the bilateral upper and/or lower extremities. 

(ii)  Provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that any condition identified above (TIA, branch retinal arteriole occlusion, hypertension, anemia, myodysplasia, and peripheral neuropathy of the bilateral upper and/or lower extremities), is caused or aggravated his active duty service, including exposure to herbicides?

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

2.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims for service connection for TIA, branch retinal arteriole occlusion, hypertension, anemia, myodysplasia, and peripheral neuropathy of the bilateral upper and/or lower extremities.  If the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


